DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 14 recites “one or more reduced regions”. Not clear what is reduced in the region. Is the thickness of the region reduced?
Claim 16 recites “the wire harness includes one or more relief slots”. Not clear from the drawings or the specification if the wire harness itself contains slots or the hinge through which the wire harness is routed contains slots. As best seen ref. 125, wire harness, slots are not visible. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 7, 11, 12, 17, 21-23 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dando et al (20100163684).
In regards to claim 1, Dando discloses a device (Fig. 5a ref. 20 satellite) comprising: one or more foldable tube sections (Fig. 2 refs. 1 and 2 foldable tube sections which are placed along ref. 22 in Fig. 5a) configured to facilitate the deployment of an object (solar array of panels ref. 21) with respect to an end portion of at least one of the one or more foldable tube sections (end portion at ref. 23 or opposite end of solar array as seen in Fig. 5c), wherein each of the one or more foldable tube sections includes one or more unitary hinge regions ([0018] “each boom 22 is formed as a continuous tube with eleven hinge regions”).

In regards to claim 3, Dando discloses the device of claim 2, wherein at least one of the unitary hinge regions (Fig. 1 hinge region, slots) includes a longitudinal hinge region configured to enable folding that is transverse to a primary axis of a respective foldable tube section (as seen in Fig. 2 hinge folds along axis that is transverse to primary/longitudinal axis).
In regards to claim 4, Dando discloses the device of claim 3, wherein the longitudinal hinge region includes at least a portion of the one or more carbon fiber layers ([0012] discloses hinge made of “carbon fibre reinforced polymer composite material” accordingly hinge regions comprise this material, also [0014]).
In regards to claim 7, Dando discloses the device of claim 3, wherein the longitudinal hinge region includes two or more apertures (Fig. 1, [004] discloses “longitudinal slots” accordingly openings or apertures) configured to allow the respective foldable tube section to fold and to flatten at least a portion of the longitudinal hinge region (as seen in Fig. 2).
In regards to claim 11, Dando discloses the device of claim 3, wherein the longitudinal hinge region includes one or more relief slots oriented around a circumference of a respective foldable tube section (seen at least in Figs. 1, 2, number of longitudinal slots cut into hinge region, refs 6, 7, 8).

In regards to claim 17, Dando discloses the device of claim 1, wherein a first foldable tube section from the one or more foldable tube sections is configured to stack with a second foldable tube section from the one or more foldable tube sections when at least one of the one or more unitary hinge regions is folded and the first foldable tube section and the second foldable tube section are compressed (Dando as seen in Figs. 5, ref. 22 comprises one or more unitary hinges, which when folded, Fig. 5a, 5b, a first foldable tube section, which is defined for each individual panel, ref. 21, from the one or more foldable tube sections is configured to stack with a second foldable tube section from the one or more foldable tube sections, stack seen in Fig. 5a).
In regards to claim 21, Dando discloses the device of claim 1, wherein the one or more foldable tube sections are fabricated to compress to provide a kickoff spring functionality for deployment of the one or more foldable tube sections ([0004] “The hinge can be held in this condition by any suitable means for so long as is required by the service to which the device is put, but when released can spring back to its FIG. 1 condition by the elasticity of the deformed blades”).
In regards to claim 22, Dando discloses the device of claim 1, further comprising one or more tube interfaces (Fig. 5c ref. 23) coupled with one or more end portions of at least one of the one or more foldable tube sections (ref. 23 coupled to end of ref. 22, [0018] “The booms 22 extend from a pivot 23”).
In regards to claim 23, Dando discloses the device of claim 22, wherein the object includes one or more solar panels (Dando refs. 21) coupled with at least one of the one or more foldable tube sections (ref. 22) utilizing at least one of the one or more tube interfaces ([0018] “For this purpose each boom 22 is formed as a continuous tube with eleven hinge regions spaced along its length”).  

Claim 5, 6 rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Warren (20020056248).
In regard to claim 5, Dando discloses the device of claim 3, but does not expressly disclose as taught by Warrren: further comprising one or more circumferential bands proximal to the longitudinal hinge region (Warren teaches circumferential bands, Fig. 22 ref. 310, proximate to longitudinal hinge region, ref. 314 area where device hinges).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dando with Warren by providing one or more circumferential bands proximal to the longitudinal hinge region in order to reinforce the area around the hinge region from degradation during continued use.

In regards to claim 6, Dando as combined discloses the device of claim 5, but does not expressly disclose: wherein the one or more circumferential bands are formed from one or more composite material layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the one or more circumferential bands are formed from one or more composite material layers in order to provide strength to reinforce the hinge area, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Warren (20030182879).
In regards to claim 8, Dando discloses the device of claim 3, but does not expressly disclose as taught by Warren: wherein the one or more foldable tube sections are fabricated to compress along at least a portion of the one of the more foldable tube sections different from the longitudinal hinge region (Warren teaches a tube hinge section, as seen in Fig. 4, which is fabricated to compress/flatten, abstract “hinged connection between the first and second structural sections allows the first structural section to be folded against the second structural section when both structural sections are folded flat”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dando with Warren by providing the one or more foldable tube sections are fabricated to compress along at least a portion of the one of the more foldable tube sections different from the longitudinal hinge region in order to allow the hinged area to provide more area when the device is stored. 

In regards to claim 9, Dando as combined discloses the device of claim 8, wherein at least one of the unitary hinge regions includes a lateral hinge region configured to enable flattening that is parallel to a primary axis of a respective foldable tube section (Warren Fig. 4, flattening of tube ref. 12 parallel to primary/longitudinal axis of ref. 12). 

In regards to claim 10, Dando as combined discloses but does not expressly disclose as taught by Warren: the device of claim 9, wherein the lateral hinge region includes one or more layers devoid of carbon fibers (Warren teaches at least in Fig. 2 one or more layers devoid of carbon fiber, refs. 64, 70 hinges separate material component, which add a layer on top of ref. 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dando with Warren by providing the lateral hinge region includes one or more layers devoid of carbon fibers in order to allow the hinge area to flatten to a greater amount.

Claim 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Thomas et al (9444394).
In regards to claim 13, Dando discloses the device of claim 3, but does not expressly disclose as taught by Thomas: further comprising a wire harness disposed within an interior portion of at least one of the one or more foldable tube sections (Fig. 5 ref. 63 teaches wire harnesses located in the hinge region of a folding device for a spacecraft).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dando with Thomas by providing a wire harness disposed within an interior portion of at least one of the one or more foldable tube sections in order to run signal lines within the tube structure as is well known in the art and to prevent abrading of the wires in the harness.
Further, to would have been obvious to one having ordinary skill in the art at the time the invention was made to place the wire harness within the interior portion of at least one of the one or more foldable tube sections in order to prevent abrading of the wire, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In regards to claim 14, Dando as combined discloses the device of claim 13, wherein the wire harness includes one or more reduced regions configured to coincide with one or more of the respective longitudinal hinge regions (Thomas Fig. 5 ref. 63 located with hinge region that is reduced when folded).  

In regards to claim 15, Dando as combined discloses the device of claim 13, wherein the wire harness is configured to at least fold or flex laterally in a region of the one or more foldable tube sections other than the longitudinal hinge region (Thomas ref 63 disclosed as wire harness, accordingly cable of folding or flexing  laterally or longitudinally).
  
In regards to claim 16, Dando as combined discloses the device of claim 13, wherein the wire harness includes one or more relief slots (Dando [0004] discloses slots refs. 6, 7, 8 which are in area of wire harness as it passes through hinge region).

Claim 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Murphey et al (8434196).
In regards to claim 18, Dando discloses the device of claim 1, but does not expressly disclose as taught by Murphey: wherein the one or more foldable tube sections form a yoke configuration, wherein the yoke configuration includes two foldable tube Page 3 of 5Appl. No. 16/598,013Preliminary Amendmentsections from the one or more foldable tube sections that form two arm portions and one foldable tube section that forms a base portion (as seen at least in Fig. 9A, 9B, one base portion and two foldable tube sections).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dando with Murphey by providing the one or more foldable tube sections form a yoke configuration in order to allow the panels to be further folded to increase stowed space available.   

In regards to claim 19, Dando as combined discloses the device of claim 18, wherein each of the two arm portions includes one or more unitary hinge regions and the base portion includes one or more unitary hinge regions (Murphey Fig. 5 also seen in Figs. 1 and 2 unitary hinge regions/slots).  

In regards to claim 20, Dando as combined discloses the device of claim 19, wherein the two arm portions and the base portion are configured to avoid overlapping when the one or more unitary hinge regions are folded (Murphey as seen in Fig. 2).

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Behrens et al (20120146880).
In regards to claim 24, Dando discloses the device of claim 1, Dando discloses Dando [0004] “The hinge can be held in this condition by any suitable means for so long as is required” accordingly a comprising a saddle to hold/constrain the device, but is silent concerning one or more saddle components configured to constrain at least one of the one or more foldable tube sections during at least a folding or a compressing of the one or more foldable tube sections. 
Behrens teaches a device to constrain a device on a body of a satellite (Fig. 10 ref. 3 held in saddle, not referenced, adjacent portion ref. 3, accordingly constraining the device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dando with Behrens by providing one or more saddle components configured to constrain at least one of the one or more foldable tube sections during at least a folding or a compressing of the one or more foldable tube sections in order to keep the tube sections secure in place before deployment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The included references display folding arms as well as slit tubes which are bent to form hinge sections. The devices used for satellites as well as stationary objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642